BRITT, Judge.
We think this case is controlled by Lee v. Rhodes, 227 N.C. 240, 41 S.E. 2d 747 (1947) and Highway Commission v. Rowson, 5 N.C. App. 629, 169 S.E. 2d 132 (1969). No worthwhile purpose would be served in repeating the reasoning and citing again the authorities set forth in those opinions.
Appropriate to this case are the following comments by Justice (later Chief Justice) Denny in Lee v. Rhodes, supra: “The conduct of the plaintiff, if considered in its most favorable light, does not appeal to the conscience of the Court. Even so, the record presents for our consideration and determination a question of law rather than one of ethics. ***... [The eourt] was without power to sign a judgment, based upon the consent of the parties, after one of the parties repudiated the agreement and had withdrawn his consent thereto.”
The judgment appealed from is vacated and this cause is remanded to the superior court for further proceedings.
Judgment vacated and cause remanded.
Judges Parker and Vaughn concur.